Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT
				         Allowable Subject Matter	The following is an examiner’s statement of reasons for allowance:	The prior art neither teaches nor suggests all the features recited in claims 1, 16, 21, and 35. 	Claims 21 – 38 continue to be allowed for the reasons given in the 3/21/2021 Office Action.	Claims 1 and 16 have been amended to now recite particular feature selection criteria. Previously cited prior art Szymanik continues to be relevant to feature selection criteria, and includes consideration of information availability when weighing features (e.g., [6] discussing where a health calculation considers available information, and [48] discussing modification of health calculation when particular data values are not available, e.g., “no RSSI parameter values or no noise floor”). Utilization of default values are also discussed (e.g., [48]). However, the data collection time and the history of usefulness are not anticipated given the manner in which they are claimed.	Newly referenced prior art Nef (RU-2607953-C2) is also relevant to consideration of data availability when performing health calculations (e.g., pg. 14, reciting “In the absence, the parameter can be excluded from the calculation or can be estimated from other parameters Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rami Moussa (Reg. No. 69,528) on 11/1/2021.
Listing of Claims
Please amend the claims as follows:
(Currently amended) A method for using a first health score for a first mobile access point (MAP) in a network, comprising:
generating the first health score using a plurality of features related to the first MAP, wherein the generating comprises:
determining the plurality of features based on feature selection criteria, wherein the feature selection criteria comprise one or both and a history of usefulness of a type of information for a specific scenario
calculating the first health score based on combining of values for all features of the plurality of features, wherein the values comprise at least a feature score and a corresponding parameter associated with each of the plurality of features;
using, by the first MAP, the first health score for one or more of:
scheduling maintenance for the first MAP;
triggering an alarm for the first MAP; and
monitoring the network by the first MAP.
(Original) The method of claim 1, wherein the alarm is triggered when the first health score is below a threshold health score.
(Original) The method of claim 1, wherein monitoring the network comprises monitoring a service level provided by the network.
(Original) The method of claim 1, wherein the first health score for the first MAP is provided by one or both of:
a cloud server; and
the first MAP.
(Original) The method of claim 1, wherein the first health score of the first MAP is shared with a second MAP, and a second health score of the second MAP is shared with the first MAP.
(Original) The method of claim 5, wherein at least one task of the first MAP is offloaded to the second MAP when the first health score is less than the second health score.
(Previously presented) The method of claim 1, wherein the plurality of features comprise two or more of: operation change events, keep-alive signals, assiduity, boot score, backup, good behavior, last good boot, or consecutive backup modes.
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Original) The method of claim 1, wherein the plurality of features is changed by one or both of:
removing one or more of the plurality of features; and
adding one or more features to the plurality of features.
(Currently amended) A system for using a first health score for a first mobile access point (MAP) in a network, comprising:

a processor comprising hardware, the processor configured to generate the first health score for the first MAP using a plurality of features from the received information, wherein:
the generating comprises:
determining the plurality of features based on feature selection criteria, wherein the feature selection criteria comprise one or both and a history of usefulness of a type of information for a specific scenario
calculating the first health score based on combining of values for all features of the plurality of features, the values comprising at least a feature score and a corresponding parameter associated with each of the plurality of features; and
the first health score is used by the first MAP to perform one or more of:
scheduling maintenance for the first MAP;
triggering an alarm for the first MAP; and
monitoring the network by the first MAP.
(Original) The system of claim 16, wherein the communication interface and the processor are a part of a cloud server.
(Original) The system of claim 16, wherein the communication interface and the processor are a part of the first MAP.
(Canceled)
(Canceled)
(Previously presented) A method for using a first health score for a first mobile access point (MAP) in a network, comprising:
generating the first health score using a plurality of features related to the first MAP; and
using, by the first MAP, the first health score for one or more of:
scheduling maintenance for the first MAP;
triggering an alarm for the first MAP; or
monitoring the network by the first MAP;
wherein the first health score is calculated using
First Health Score = 
    PNG
    media_image1.png
    45
    50
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    45
    50
    media_image1.png
    Greyscale
((Fi + xi)/(1 + xi)),
wherein:
i is an index from 1 to n;
n is greater than or equal to 2,
Fi is a feature score, and
xi is a parameter that corresponds to the feature score Fi.
(Previously presented) The method of claim 21, wherein the alarm is triggered when the first health score is below a threshold health score.
(Previously presented) The method of claim 21, wherein monitoring the network comprises monitoring a service level provided by the network.
(Previously presented) The method of claim 21, wherein the first health score for the first MAP is provided by one or both of:
a cloud server; and
the first MAP.
(Previously presented) The method of claim 21, wherein the first health score of the first MAP is shared with a second MAP, and a second health score of the second MAP is shared with the first MAP.
(Previously presented) The method of claim 25, wherein at least one task of the first MAP is offloaded to the second MAP when the first health score is less than the second health score.
(Previously presented) The method of claim 21, wherein the plurality of features comprise two or more of: operation change events, keep-alive signals, assiduity, boot score, backup, good behavior, last good boot, or consecutive backup modes.
(Previously presented) The method of claim 21, wherein the feature score Fi is inclusively bounded by 0 and 1 for at least one value of the index i.
(Previously presented) The method of claim 21, wherein the parameter xi is variable for at least one value of the index i.
(Previously presented) The method of claim 21, comprising adjusting a value of the parameter xi for at least one value of the index i.
(Previously presented) The method of claim 30, wherein the value of the parameter xi is adjusted based on operational feedback during operation of the first MAP.
(Previously presented) The method of claim 31, wherein the operational feedback is received during a predetermined time period.
(Previously presented) The method of claim 31, wherein the value of the parameter xi is adjusted based on a feedback weight for a particular one of the plurality of features.
(Previously presented) The method of claim 21, wherein the plurality of features is changed by one or both of:
removing one or more of the plurality of features; and
adding one or more features to the plurality of features.
(Previously presented) A system for using a first health score for a first mobile access point (MAP) in a network, comprising:
a communication interface comprising hardware, the communication interface configured to receive information regarding the first MAP;
a processor comprising hardware, the processor configured to generate the first health score for the first MAP using a plurality of features from the received information,
wherein the first health score is used by the first MAP to perform one or more of:
scheduling maintenance for the first MAP;
triggering an alarm for the first MAP; and
monitoring the network by the first MAP; and
wherein the processor is configured to generate the first health score using:
First Health Score = 
    PNG
    media_image1.png
    45
    50
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    45
    50
    media_image1.png
    Greyscale
((Fi + xi)/(1 + xi)),
wherein:
i is an index from 1 to n;
n is greater than or equal to 2,
Fi is a feature score, and
xi is a parameter that corresponds to the feature score Fi.
(Previously presented) The system of claim 35, wherein the communication interface and the processor are a part of a cloud server.
(Previously presented) The system of claim 35, wherein the communication interface and the processor are a part of the first MAP.
(Previously presented) The system of claim 35, wherein the feature scores Fi are related to two or more of the features of: operation change events, keep-alive signals, assiduity, boot score, backup, good behavior, last good boot, or consecutive backup modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442